Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolmykov-Zotov et al (US 2006/0109252).

As per claim 1 Kolmykov-Zotov et al depicts in figures 2 & 8 and discloses: An input device comprising: a manipulation panel 205; and a pressing-amount determination unit 804 & 807 configured to determine a pressing amount due to an input manipulation performed on the manipulation panel 205, using a plurality of different determination thresholds P1 & P2 corresponding to respective regions of the manipulation panel 205. { [0043] If it is determined that the time period has passed, then in step 804 the touch-sensitive device 165 or the computer 100 may determined whether the non-stylus input has a pressure that exceeds a threshold pressure P1. Threshold pressure P1 may be set to any value as desired. The lower the value of P1, the easier it is for a user to apply a non-stylus input while the stylus 166 is outside the proximity zone 207. Threshold pressure P1 may be user-defined or software defined. The pressure of an input, whether stylus-based or non-stylus-based, may be determined in any of a number of ways. For instance, pressure may be directly measured or may be indirectly measured as a function of input surface area (e.g., the harder a finger is pressed against the touch-sensitive surface 205, the greater the area of contact), dwell time, and/or capacitance. }

As per claim 2 Kolmykov-Zotov et al depicts in figures 2 & 8 and discloses: The input device according to claim 1, further comprising: a motion detector 207 configured to detect a motion of an apparatus including the input device { [0049] The physical orientation of the touch-sensitive surface 205 may be determined in accordance with one or more sensors in the touch-sensitive device 165 and/or the computer 100, such as an accelerometer chip.}; a pose detector configured to detect a pose of the apparatus according to an output value of the motion detector 207 { [0042] An example of how hand, or other non-stylus object, contact profile analysis may be used in conjunction with stylus proximity detection is explained with reference to the illustrative flowchart of FIG. 8. In step 801, non-stylus input to the touch-sensitive device 165 is detected by the touch-sensitive device 165. This non-stylus input may be by a user's hand, finger, or other object other than the stylus 166. In step 802, the touch-sensitive device 165 senses whether the stylus 166 is within the proximity zone 207. This may be done by detecting the distance and/or lateral position of the stylus 166 and determining whether the distance and/or lateral position of the stylus 166 is within the proximity zone 207.}; and a determination threshold controller configured to variably control the determination threshold according to the detected pose.  { [0043] If it is determined that the time period has passed, then in step 804 the touch-sensitive device 165 or the computer 100 may determined whether the non-stylus input has a pressure that exceeds a threshold pressure P1. Threshold pressure P1 may be set to any value as desired. The lower the value of P1, the easier it is for a user to apply a non-stylus input while the stylus 166 is outside the proximity zone 207. Threshold pressure P1 may be user-defined or software defined. The pressure of an input, whether stylus-based or non-stylus-based, may be determined in any of a number of ways. For instance, pressure may be directly measured or may be indirectly measured as a function of input surface area (e.g., the harder a finger is pressed against the touch-sensitive surface 205, the greater the area of contact), dwell time, and/or capacitance. }

As per claim 3 Kolmykov-Zotov et al depicts in figures 6 & 8 and discloses: The input device according to claim 2, wherein the manipulation panel 205 has a rectangle shape that has long sides and short sides, and the pose detector is configured to detect at least a first pose of the apparatus and a pose of the apparatus that is different from the first pose, the first pose being a pose in which a gravitational component in parallel with the short side is greater than a gravitational component in parallel with the long side. { [0043] If it is determined that the time period has passed, then in step 804 the touch-sensitive device 165 or the computer 100 may determined whether the non-stylus input has a pressure that exceeds a threshold pressure P1. Threshold pressure P1 may be set to any value as desired. The lower the value of P1, the easier it is for a user to apply a non-stylus input while the stylus 166 is outside the proximity zone 207. Threshold pressure P1 may be user-defined or software defined. The pressure of an input, whether stylus-based or non-stylus-based, may be determined in any of a number of ways. For instance, pressure may be directly measured or may be indirectly measured as a function of input surface area (e.g., the harder a finger is pressed against the touch-sensitive surface 205, the greater the area of contact), dwell time, and/or capacitance. }

As per claim 4 Kolmykov-Zotov et al depicts in figures 6 & 8 and discloses: The input device according to claim 3, wherein the pose detector is configured to detect, as a second pose, a pose of the apparatus in which the gravitational component in parallel with the long side is greater than the gravitational component in parallel with the short side, the second pose being different from the first pose. { [0043] If it is determined that the time period has passed, then in step 804 the touch-sensitive device 165 or the computer 100 may determined whether the non-stylus input has a pressure that exceeds a threshold pressure P1. Threshold pressure P1 may be set to any value as desired. The lower the value of P1, the easier it is for a user to apply a non-stylus input while the stylus 166 is outside the proximity zone 207. Threshold pressure P1 may be user-defined or software defined. The pressure of an input, whether stylus-based or non-stylus-based, may be determined in any of a number of ways. For instance, pressure may be directly measured or may be indirectly measured as a function of input surface area (e.g., the harder a finger is pressed against the touch-sensitive surface 205, the greater the area of contact), dwell time, and/or capacitance. See also [0044]}

As per claim 5 Kolmykov-Zotov et al depicts in figures 6 & 8 and discloses: The input device according to claim 3, wherein the pose detector is configured to detect, as the pose different from the first pose, a pose of the apparatus in which a gravitational component vertical to the manipulation panel 205 is greater than both the gravitational component in parallel with the short side and the gravitational component in parallel with the long side.  { [0043] If it is determined that the time period has passed, then in step 804 the touch-sensitive device 165 or the computer 100 may determined whether the non-stylus input has a pressure that exceeds a threshold pressure P1. Threshold pressure P1 may be set to any value as desired. The lower the value of P1, the easier it is for a user to apply a non-stylus input while the stylus 166 is outside the proximity zone 207. Threshold pressure P1 may be user-defined or software defined. The pressure of an input, whether stylus-based or non-stylus-based, may be determined in any of a number of ways. For instance, pressure may be directly measured or may be indirectly measured as a function of input surface area (e.g., the harder a finger is pressed against the touch-sensitive surface 205, the greater the area of contact), dwell time, and/or capacitance. See also [0044]}

As per claim 11 Kolmykov-Zotov et al depicts in figures 2 & 8 and discloses: An information processing device used for an apparatus including a manipulation panel 205, the information processing device manipulation panel 205; and a pressing-amount determination unit 804 & 807 configured to determine a pressing amount due to the input manipulation according to the detection value of the pressing force, using a plurality of different determination thresholds P1 & P2 corresponding to respective regions of the manipulation panel 205. { [0043] If it is determined that the time period has passed, then in step 804 the touch-sensitive device 165 or the computer 100 may determined whether the non-stylus input has a pressure that exceeds a threshold pressure P1. Threshold pressure P1 may be set to any value as desired. The lower the value of P1, the easier it is for a user to apply a non-stylus input while the stylus 166 is outside the proximity zone 207. Threshold pressure P1 may be user-defined or software defined. The pressure of an input, whether stylus-based or non-stylus-based, may be determined in any of a number of ways. For instance, pressure may be directly measured or may be indirectly measured as a function of input surface area (e.g., the harder a finger is pressed against the touch-sensitive surface 205, the greater the area of contact), dwell time, and/or capacitance. }

As per claim 12 Kolmykov-Zotov et al depicts in figures 2 & 8 and discloses: An information processing method used for an apparatus including a manipulation panel 205, the information processing method comprising: acquiring a detection value of a pressing force due to an input manipulation performed on the manipulation panel 205; and determining a pressing amount due to the input manipulation according to the detection value of the pressing force, using a plurality of different determination thresholds P1 & P2 corresponding to respective regions of the manipulation panel 205. { [0043] If it is determined that the time period has passed, then in step 804 the touch-sensitive device 165 or the computer 100 may determined whether the non-stylus input has a pressure that exceeds a threshold pressure P1. Threshold pressure P1 may be set to any value as desired. The lower the value of P1, the easier it is for a user to apply a non-stylus input while the stylus 166 is outside the proximity zone 207. Threshold pressure P1 may be user-defined or software defined. The pressure of an input, whether stylus-based or non-stylus-based, may be determined in any of a number of ways. For instance, pressure may be directly measured or may be indirectly measured as a function of input surface area (e.g., the harder a finger is pressed against the touch-sensitive surface 205, the greater the area of contact), dwell time, and/or capacitance. }

As per claim 13 Kolmykov-Zotov et al depicts in figures 2 & 8 and discloses: A program executed by an apparatus including a manipulation panel 205, wherein the program acquires a detection value of a pressing force due to an input manipulation performed on the manipulation panel 205, and determines a pressing amount due to the input manipulation according to the detection value of the pressing force, using a plurality of different determination thresholds P1 & P2 corresponding to respective regions of the manipulation panel 205. { [0043] If it is determined that the time period has passed, then in step 804 the touch-sensitive device 165 or the computer 100 may determined whether the non-stylus input has a pressure that exceeds a threshold pressure P1. Threshold pressure P1 may be set to any value as desired. The lower the value of P1, the easier it is for a user to apply a non-stylus input while the stylus 166 is outside the proximity zone 207. Threshold pressure P1 may be user-defined or software defined. The pressure of an input, whether stylus-based or non-stylus-based, may be determined in any of a number of ways. For instance, pressure may be directly measured or may be indirectly measured as a function of input surface area (e.g., the harder a finger is pressed against the touch-sensitive surface 205, the greater the area of contact), dwell time, and/or capacitance. }


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kolmykov-Zotov et al (US 2006/0109252) in view of Kano et al (US 2016/0246413).  Kolmykov-Zotov et al discloses the claimed invention according to claims 1-5 and 11-13 supra.

Regarding claims 6 and 7 Kolmykov-Zotov et al is silent as to: The input device according to claim 3, wherein the pose detector is configured to at least distinguish between a certain state and another state to detect the first pose, the certain state being a state in which a first short- side's side is held by a user, the first short-side's side being one of sides of the short sides of a housing of the apparatus, the other state being a state in which a second short-side's side of the housing is held by the user, the second short-side's side being opposite to the first short-side's side.  With respect to claims 6 and 7 Kano et al discloses: The input device according to claim 3, wherein the pose detector is configured to at least distinguish between a certain state and another state to detect the first pose, the certain state being a state in which a first short- side's side is held by a user, the first short-side's side being one of sides of the short sides of a housing of the apparatus, the other state being a state in which a second short-side's side of the housing is held by the user, the second short-side's side being opposite to the first short-side's side.{  [0079] When the grip determining unit 63 determines that the housing 50 is gripped by the user and the touch position detecting unit 65 detects a change in the capacitance near the corner of the operation surface 51, the control unit 61 determines that an operation mode is the operation mode illustrated in FIG. 3. Further, when grip determining unit 63 determines that the housing 50 is gripped by the user and the touch position detecting unit 65 does not detect a change in the capacitance near the corner of the operation surface 51, the control unit 61 determines that an operation mode is the operation mode illustrated in FIG. 4. Finally, when the grip determining unit determines that the housing 50 is not gripped by the user, the control unit 61 determines that an operation mode is the operation mode illustrated in FIG. 5. }

Regarding claim 8 Kolmykov-Zotov et al is silent as to: The input device according to claim 6, wherein the determination threshold controller is configured to variably control the determination threshold according to the distinguished and determined holding state.  With respect to claim 8 Kanon et al depicts in figures 3-5 & 7 and discloses: The input device according to claim 6, wherein the determination threshold controller is configured to variably control the determination threshold according to the distinguished and determined holding state.



Regarding claim 10 Kolmykov-Zotov et al is silent as to:  The input device according to claim 1, wherein the pressing-amount determination unit 804 & 807 has a plurality of staged determination thresholds for each region regarding at least one region from among the regions of the manipulation panel 205.
With respect to claim 10 Kano et al depicts in figures 3-5 & 7 and discloses: The input device according to claim 1, wherein the pressing-amount determination unit has a plurality of staged determination thresholds for each region regarding at least one region from among the regions of the manipulation panel.  { [0090] The pressing amount detecting unit 66 determines whether or not the detected pressing amount exceeds the set threshold (S8). When the pressing amount exceeds the threshold (S8: YES), the pressing amount detecting unit 66 accepts a pressing operation, and the control unit 61 executes processing corresponding to the accepted pressing operation (S9). When the pressing amount does not exceed the threshold (S8: NO), the pressing amount detecting unit 66 does not accept a pressing operation and the control unit 61 executes processing in S10.}

As per claim 9 Kolmykov-Zotov et al discloses: The input device according to claim 2, wherein the pressing-amount determination unit 804 & 807 is configured to acquire a detected pressing force applied to the manipulation panel 205 and to determine the pressing amount according to the pressing force, and the input device further includes motion detector 207.  Regarding claim 9 Kolmykov-Zotov et al is silent as to:  a correction unit that corrects the pressing force according to the output value of the motion detector.  With respect to claim 9 Kano et al depicts in figure 6 and discloses: a correction unit 67 that corrects the pressing force according to the output value of the motion detector.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the input device of Kolmykov-Zotov et al with a correction unit that corrects [0092] of Kano et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd